DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is to correct the Notice of Allowance dated on July 26th, 2021, wherein claims 21 and 22 depended from a canceled claim, claim 9. Claims 21 and 22 have been amended to depend from claim 1.
Claims 1 – 3, 5 – 6, 8, 10 – 13, and 15 – 24 are currently pending in the application.

Response to Arguments
Applicant’s arguments, see Remarks, filed May 12th, 2021 with respect to the independent claims been fully considered and are persuasive.  The rejection of February 26th, 2021 has been withdrawn.

Reasons for Allowance
Claims 1 – 3, 5 – 6, 8, 10 – 13, and 15 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art as a whole fails to teach the limitations of the independent claim, specifically failing to teach electrospinning dry adhesive nanofibers onto a face stock to form a dry adhesive fiber mat that is removable, repositionable, or reusable. Although the prior art discloses electrospinning methods to form adhesives, as discussed in the previous office actions, the prior art does not disclose electrospinning dry adhesives: a removable and reusable adhesive that leaves the substrate from which it is removed generally residue free.  
Furthermore, in view of the prior art, these features along with the other limitations listed in the independent claims would not have been obvious to one of ordinary skill in the art at the time of the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743